                                                                                                              FILED
                                                                                                     2018 Nov-29 PM 02:26
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


RONALD JAMES AMISON,                                 }
                                                     }
          Petitioner,                                }
                                                     }
v.                                                   } Case No.: 2:18-cv-1595-MHH-JEO
                                                     }
M. MARTIN, Warden,                                   }
                                                     }
          Respondent.                                }

                                  MEMORANDUM OPINION
          On June 20, 2016, Mr. Amison filed a petition for writ of habeas corpus in

the United States District Court for the Southern District of Mississippi seeking

release from federal custody pursuant to 28 U.S.C. § 2241. (Doc. 1, pp. 1, 9).1

Mr. Amison’s petition pertains to a federal sentence imposed in the Northern

District of Alabama. (Doc. 1, p. 1). For the reasons set out in Judge Ott’s report

and recommendation, on September 28, 2018, the federal court in Mississippi

transferred Mr. Amison’s petition to this district. (Docs. 21-23).

          Magistrate Judge Ott issued his report on October 2, 2018.                        In it, he

recommended that this Court dismiss Mr. Amison’s petition without prejudice

because Mr. Amison’s 2016 petition is his second in this district, and Mr. Amison

did not receive permission from the Eleventh Circuit Court of Appeals before he

1
    The Court treats June 20, 2016 as the filing date for the petition under the prison mail rule.
requested relief again in district court.    Therefore, the district court for the

Northern District of Alabama lacks jurisdiction over the 2016 petition under 28

U.S.C. § 2244(b)(3)(A). (Doc. 23, p. 4). Judge Ott gave Mr. Amison notice of his

right to object. (Doc. 23, pp. 5-6). To date, Mr. Amison has not objected to the

report and recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Based on its review of the record in this case, the Court finds no

misstatements of law in the report and no error in the magistrate judge’s factual

findings. Therefore, the Court adopts the magistrate judge’s report and accepts his

recommendation.

      The Court will issue a separate dismissal order consistent with this

memorandum opinion.

      DONE this 29th day of November, 2018.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE
                                         2
